FILED

UNITED STATES I)ISTRICT CoURT mc `2 2013
FoR THE DISTRICT oF CoLUMBIA c°°‘:,"‘-v§,~h'§‘f)'f;‘t’r',§ gfmlggfa
DANIEL ERIC CoBBLE, )
)
Plainriff, )
)
v ) civil A¢ri@n No. /3 ~' /¢p
)
JACK PoTTER, )
)
Defendant. )

MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff s application to proceed
in forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff alleges that he has sent "over 100 pieces of . . . mail" to this Court in August
2013 regarding a lawsuit he intended to file against the Postmaster General, yet, he claims, none
of these items reached their destination See Compl. at 5 (page number designated by the Court).
He further alleges that he has been denied access to the Courts in violation of his First and
Fourteenth Amendment rights. See id. Among other relief, plaintiff demands that the Court
locate the items he mailed here, file these lawsuits, grant all the relief he sought, which
apparently included reduction of his criminal sentence to time served, and payment of
compensatory and punitive damages in Swiss francs. Id.

The Court finds that plaintiff fails to state a viable claim against the Postmaster General.
Insofar as he demands monetary compensation for the apparent loss of his mail or the alleged

violation of a constitutional right, the F ederal Tort Claims Act excludes not only claims "arising

out of the loss, miscarriage, or negligent transmission of letters or postal matter," 28 U.S.C. §
2680(b), but also constitutional claims, see FDIC v. Meyer, 510 U.S. 47l, 478 (1994). Nor can
the Court grant the other relief plaintiff demands. This complaint does not describe the nature of
or parties to the lawsuits he intended to file, and the Court has no way to determine whether
plaintiff has stated cognizable claims, or to identify the defendants to those suits, or to determine
whether plaintiff is entitled to any relief at all. Finally, as plaintiff is a Georgia prisoner who
currently is incarcerated there, this Court has no authority to reduce his criminal sentence or
otherwise effect his immediate release from custody. See Stokes v. U.S. Parole Comm ’rz, 374
F.3d 1235, 1239 (D.C. Cir. 2004) ("[A] district court may not entertain a habeas petition
involving present physical custody unless the respondent custodian is within its territorial
jurisdiction.").

Accordingly, the Court will dismiss the complaint. An Order consistent with this

Memorandum Opinion is issued separately.

ry y
DATE¢(Yl wl X,if, 5?/3¢' 3   

United States Di)strict jud/ge